Citation Nr: 0325361	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-17 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1974 to May 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware.  In April 2003, 
the veteran was afforded a hearing at the RO before the 
undersigned.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims provided guidance regarding the notice 
requirements mandated by the VCAA.  In September 2001 the RO 
provided what appears to be adequate notice under the 
Quartuccio guidelines.  Pertinent VCAA regulations were cited 
in a supplemental statement of the case (SSOC) mailed to the 
veteran in February 2002.  Finally, the veteran was provided 
written notice of the applicable provisions of the VCAA at 
his April 2003 Travel Board hearing.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii), which enabled the Board to 
develop additional evidence and consider it in the first 
instance.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  

Review of the veteran's service medical records shows 
elevated blood pressure readings in November 1990 and March 
1991.  His separation examination report is not of record.  
On May 1995 VA examination, the most recent examination 
afforded the veteran, blood pressure was 140/84.  A July 1996 
private medical record shows the veteran had a past history 
significant for possible hypertension.  

The veteran testified in April 2003 that he was involved in 
an accident in March 1995, less than a year after his service 
separation, at which time he was treated at Dover Air Force 
Base (Dover AFB).  He claims that he was told at that time 
that he had hypertension and was prescribed medication for 
such disorder.  Records of this treatment are not on file.  
Such treatment records may contain information critical to 
the matter at hand.  If they exist, they must be associated 
with the claims file for the record to be sufficiently 
complete for appellate review.  

Furthermore, the record, including the veteran's testimony at 
the April 2003 hearing suggests that another VA examination 
to ascertain whether or not the veteran has hypertension and, 
if so, whether such hypertension is related to service, is 
indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain all medical 
records associated with treatment 
afforded the veteran at Dover AFB in 
1995.  The development for such records 
must be exhaustive and, if the records 
are not located, the extent of the search 
for the records must be in the claims 
folder.  

2.  The veteran should then be afforded a 
VA cardiology to determine whether he has 
hypertension and, if so, whether it is 
related to any clinical findings in 
service (or was manifested in the first 
postservice year).  The veterans' claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Any indicated tests or 
studies should be accomplished.  The 
examiner should explain the rationale for 
all opinions given.

3.  The RO should then review the entire 
record and re-adjudicate the claim in 
light of any additional information 
received.  If the claim remains denied, 
the RO should issue an appropriate SSOC, 
and give the veteran the requisite period 
of time to respond.  The case should then 
be returned to the Board, if in order, 
for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


